Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 4, Claims 1-4, 6, 9-12, 14, 17-20) in the reply filed on 11/20/2020 is acknowledged.
Wu et al. (US 2016/0365062 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other fan-out lines”. It is not clear which other fan out lines the applicant is referring to.



Claim 3 recites the limitation "the peripheral fan-out area" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the examiner will interpret “the peripheral fan-out area” as – a peripheral fan-out area --.



Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claims 3 and 11 recite “a winding line region defined at the central of the fan-out area”
For the purposes of examination the examiner will interpret “a winding line region defined at the central of the fan-out area” as --a winding line region defined at the center of the fan-out area--.
The Examiner notes that if the Applicant is trying to claim specific area or portions of fan-out area proper antecedent bases would have to establish.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Wu et al. (US 2016/0365062 A1).
Regarding Claim 1, Wu (Fig. 1-3) discloses a display panel, comprising: 
a substrate comprising a display area (104) and a fan-out area (106) (Fig. 1); 
a plurality of signal lines (DL, GL) formed in the display area (104); 
a plurality of fan-out lines (FL) formed in the fan-out area (106), the fan-out lines (FL) being connected to the signal lines (DL, GL) and defines a central winding line (S1) region and a peripheral straight line region (region includes S2 and C2; winding portion s2 and strait line portion C2); and 
a resistance balance member (see winding portion of S2 S3 in Fig. 3) formed in the peripheral straight line region (region includes S2, S3 and C2), wherein the resistance balance member (see winding portion of S2 S3 ) and one fan-out line of the peripheral straight line region (region includes S2 S3 and C2)  are connected in series (Fig. 2, 3); wherein 
the fan-out lines at the middle of the fan-out area (see FL2(2), FL2(3),) each include a third vertical line portion (top part of above S1 however small it might be), a wavy line portion (wavy portion of s1), a first vertical line portion (vertical line S2’ of FL2 

Regarding Claim 2, Wu (Fig. 1-3) discloses the display panel according to claim 1, wherein the resistance balance member comprises a wavy electrically conductive trace (see winding portion of S2 S3). 

Claim(s) 3, 4, 6, 9-12, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Kim et al. (US 2010/0283955 A1)

    PNG
    media_image1.png
    512
    868
    media_image1.png
    Greyscale

Regarding Claim 3, Kim (Fig. 1-3) discloses a display device comprising a controller and a display panel, the display panel comprising: 
a substrate comprising a display area (2) and a fan-out area (F), the display area (2) comprising an active switch (“switching element”); 
a plurality of signal lines (a second wiring for transmitting a signal to the pixel electr) formed in the display area (2), the signal lines comprising a plurality of scanning lines (“non-display area 3 may include one or more fanouts (F) transmitting a scanning signal to the gate driving circuit 410”) and a plurality of data lines (171), the scanning lines (“121, non-display area 3 may include one or more fanouts (F) transmitting a scanning signal to the gate driving circuit 410”) being arranged perpendicular ( to the data lines (171) thereby forming a plurality of pixel regions (see region around 200), the signal lines being coupled to the active switch (gate driver); 

a winding line region defined at the central of the fan-out area (C,F in Fig. 2, region around winding lines in Fig. 2) , the fan-out lines defining a first winding line section (see upper winding line section in Fig. 2) in the winding line region; 
a straight line region (see combination of 1st and 2nd straight line region in annotated fig. 2) defined at the peripheral fan-out area (see region on a side of fan out area in Fig. 2); and 
a resistance balance member (winding line towards bottom of fan out lines) formed in the straight line region (See annotated Fig. 2), the fan-out lines and the resistance balance member being connected in series (See annotated Fig. 2). 

Regarding Claim 4, Kim (Fig. 1-3) discloses display device according to claim 3,
wherein the straight line region comprises 
a first straight line region, two second straight line regions, and a third straight line region, the first straight line region is positioned below the winding line region, the second straight line regions are located (See straight line regions in E region) at two opposite sides of the winding line region area (see winding lines in C, F in Fig. 2, region around winding lines in Fig. 2),
the third straight line region  (region above winding lines) is located on the upper side of the winding line region, each of the straight line regions is distributed with a plurality of the fan-out lines (See annotated Fig. 2). 

Regarding Claim 6, Kim (Fig. 1-3) discloses display device according to claim 4, wherein 
the first straight line region comprises a first vertical line section (see vertical line section at the end of winding line however small it might be) below the winding line region and a first oblique line section connected with the first vertical line section, the resistance balance member is connected with one fan-out line of the first vertical line section and is adjacent to the first oblique line section (See annotated Fig. 2). 

Regarding Claim 9, Kim (Fig. 1-3) discloses the display device according to claim 3, wherein the resistance balance member comprises a second winding line section with a predetermined length. (See annotated Fig. 2)

Regarding Claim 10, Kim (Fig. 1-3) discloses the display device according to claim 4, wherein the fan-out lines (lines in F and C) distributed in the winding line region are generally parallel to but spaced apart from each other, the length of the first winding line section (see winding lines) gradually becomes smaller from the middle to both sides of the winding line region (See annotated Fig. 2). 


    PNG
    media_image1.png
    512
    868
    media_image1.png
    Greyscale

Regarding Claim 11, Kim (Fig. 1-3) discloses a display panel, comprising: 
a substrate comprising a display area (2) and a fan-out area (see fan out area E, F, C above 2), the display area (2) comprising an active switch (“switching element”); 
a plurality of signal lines (121, 171) formed in the display area (2), the signal lines comprising a plurality of scanning lines ( and a plurality of data lines, the scanning lines being arranged perpendicular to the data lines thereby forming a plurality of pixel regions (plurality of data lines 171 may transmit an image signal to a pixel electrode and may be formed in a second direction crossing the gate lines 121), the signal lines being coupled to the active switch [0025-0028]; 
a plurality of fan-out lines (fan-out F) formed in the fan-out area, the fan-out lines being connected to the signal lines (second wiring) [0031]; 

a straight line region (see combination of 1st and 2nd straight line region in annotated fig. 2) defined at the peripheral fan-out area (see region on a side of fan out area in Fig. 2); and 
a resistance balance member (winding line towards bottom of fan out lines) formed in the straight line region (See annotated Fig. 2), the fan-out lines and the resistance balance member being connected in series (See annotated Fig. 2). 


Regarding Claim 12, Kim (Fig. 1-3) discloses display panel according to claim 11, wherein 
wherein the straight line region comprises 
a first straight line region, two second straight line regions, and a third straight line region, the first straight line region is positioned below the winding line region, the second straight line regions are located (See straight line regions in E region) at two opposite sides of the winding line region area (see winding lines in C, F in Fig. 2, region around winding lines in Fig. 2),
the third straight line region  (region above winding lines) is located on the upper side of the winding line region, each of the straight line regions is distributed with a plurality of the fan-out lines (See annotated Fig. 2). 

Regarding Claim 14, Kim (Fig. 1-3) discloses display panel according to claim 12, wherein 
the first straight line region comprises a first vertical line section (see vertical line section at the end of winding line however small it might be) below the winding line region and a first oblique line section (See annotated Fig. 2) connected with the first vertical line section, the resistance balance member is connected with one fan-out line of the first vertical line section and is adjacent to the first oblique line section (See annotated Fig. 2).. 


Regarding Claim 17, Kim (Fig. 1-3) discloses the display panel according to claim 11, wherein the resistance balance member comprises a second winding line section with a predetermined length. (See annotated Fig. 2)


Regarding Claim 18, Kim (Fig. 1-3) discloses the display panel according to claim 12, wherein the fan-out lines (see fan lines in fan out area E, F, C above 2) distribute in the winding line region are generally parallel to but spaced apart from each other, the length of the first winding line section (see winding lines) gradually becomes smaller from the middle to both sides of the winding line region (See annotated Fig. 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0283955 A1) in view of Fujikawa (US 2014/0146257 A1).
Regarding Claim 19, Kim (Fig. 1-3) discloses the display panel according to claim 18, wherein the fan-out lines (see fan lines in fan out area E, F, C above 2) each comprise a vertical line portion (see vertical line portion in annotated Fig. 2) and an  line portion (see  line portion in annotated Fig. 2) connected with the vertical line portion, the junction of the vertical line portion and the line portion (see connection between two portions on Fig. 2) are arranged along an line, at the left half or the right half of the fan-out area (Fig. 2). 
Fujikawa (Fig. 3, 8, 12, 15) discloses a fan-out lines (19) each comprise a vertical line portion (see vertical lines in Rb, Rd, RF) and an oblique line portion (see oblique line portion in Ra, Re) connected with the vertical line portion, the junction of the vertical line portion and the oblique line portion are arranged along an oblique line See Fig. 3), at the left half or the right half of a fan-out area (Fig. 3) for the purpose of reducing area where the signal lines are routed [0036]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display panel in Kim in view of Fujikawa such that the fan-out 

Regarding Claim 20, Kim (Fig. 1-3) in view of Fujikawa discloses the display panel according to claim 19, wherein the oblique lines at the left half and the right half are symmetrical (see oblique line portion in Ra, Re in Fig. 3 Fujikawa).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891